Case 2:16-cr-20081-MAG-RSW ECF No. 33, PageID.556 Filed 08/05/21 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,                                   Case No. 16-20081

vs.                                                         HON. MARK A. GOLDSMITH

RARSHIEM K. WILSON,

            Defendant.
__________________________________/

                          OPINION & ORDER
            DENYING DEFENDANT’S MOTION FOR COMPASSIONATE
                           RELEASE (Dkt. 28)

       After pleading guilty to conspiracy to distribution of methamphetamine and heroin, in

violation of 21 U.S.C. §§ 841(a)(1) and 841 (b)(1)(C), Defendant Rarshiem Wilson was sentenced to

84 months’ imprisonment. Judgment (Dkt. 19). Wilson is currently incarcerated at the McDowell

Federal Correctional Institution (FCI McDowell) in Welch, West Virginia. His projected release date

is May 18, 2022.

       Wilson received his first dose of the Pfizer-BioNTech vaccine on March 23, 2021, and his

second dose on April 13, 2021. Bureau of Prisons (BOP) Immunization Records at PageID.507 (Dkt.

30-5). Subsequently, on June 2, 2021, Wilson, proceeding pro se,1 filed the instant motion for

compassionate release, arguing that he should be released because his health conditions—which

allegedly include his obesity, hypertension, status as a smoker, “weakened immune system,” and




1
 In his motion, Wilson specifically requests that he be permitted to proceed without counsel. Mot.
at 2. Accordingly, the Court did not appoint counsel to represent Wilson in connection with his
motion.
Case 2:16-cr-20081-MAG-RSW ECF No. 33, PageID.557 Filed 08/05/21 Page 2 of 8




“mental issues and severe depression”—render him vulnerable to COVID-19 (Dkt. 28).2 The

Government filed a response, arguing that Wilson’s stated reason for release is non-compelling in

light of the fact that he is now fully vaccinated (Dkt. 31).3 Wilson filed a reply, arguing that his

vaccination status should not preclude him from being released (Dkt. 32).

       The Court agrees with the Government that Wilson’s fear of contracting COVID-19 is a non-

compelling reason for release in light of the fact that Wilson is now fully vaccinated. Further, the

§ 3553(a) factors do not support release. Accordingly, the Court denies Wilson’s motion.4

                                        I.     DISCUSSION

       The First Step Act (FSA) modified the statute concerning the compassionate release of

federal prisoners, 18 U.S.C. § 3582(c), such that district courts may entertain motions filed by

incarcerated defendants seeking to reduce their sentences. United States v. Ruffin, 978 F.3d 1000,

1003–1004 (6th Cir. 2020).5 Before granting a compassionate-release motion, a district court must

engage in a three-step inquiry: (i) the court must find that “extraordinary and compelling reasons


2
  Wilson asks that the Court reduce his sentence to time served or, alternatively, sentence him to
home confinement. To the extent that Wilson seeks home confinement under the Coronavirus
Aid, Relief, and Economic Security Act, § 12003(b)(2), Pub. L. No. 116-136, 134 Stat. 281, 516
(2020), his motion is denied because the BOP has sole discretion to grant such relief. See United
States v. Mattice, No. 20-3668, 2020 WL 7587155, at *2 (6th Cir. Oct. 7, 2020). However, the
Court may consider Wilson’s request for home confinement under 18 U.S.C. § 3582(c). Courts
granting compassionate release pursuant to that statute may convert a defendant's remaining
sentence term to a term of supervised release and impose an initial term of home detention. See,
e.g., United States v. Amarrah, 458 F. Supp. 3d 611, 620–621 (E.D. Mich. 2020).
3
  The Government filed a response on July 6, 2021. Resp. (Dkt. 30). After discovering that he
had “inadvertently filed an interim draft and not the final draft of the Government’s Response,”
the AUSA assigned to this matter filed an amended response. Am. Resp. at 1 (Dkt. 31).
4
 Because oral argument will not aid the Court’s decisional process, the motion will be decided
based on the parties’ briefing. See E.D. Mich. LR 7.1(f)(2).
5
  An incarcerated defendant must comply with the mandatory exhaustion requirements of
§ 3582(c) before filing a motion for compassionate release. Here, the Government concedes that
Wilson has satisfied the exhaustion requirement. See Am. Resp. at 4.
                                                 2
Case 2:16-cr-20081-MAG-RSW ECF No. 33, PageID.558 Filed 08/05/21 Page 3 of 8




warrant [a sentence] reduction,” (ii) it must ensure “that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission,” and (iii) it must “consider[]

all relevant sentencing factors listed in 18 U.S.C. § 3553(a).” United States v. Jones, 980 F.3d

1098, 1101 (6th Cir. 2020) (citing 18 U.S.C. § 3582(c)(1)(A)). If all of those requirements are

met, the district court “may reduce the term of imprisonment,” but it need not do so. 18 U.S.C.

§ 3582(c)(1)(A).

       Regarding the first step of the inquiry, the Sixth Circuit has held that, with respect to

motions for compassionate release filed by imprisoned individuals, “extraordinary and

compelling” reasons are not limited to those set forth in U.S.S.G. § 1B1.13. Jones, 980 F.3d at

1109. It has further held that “[u]ntil the Sentencing Commission updates § 1B1.13 to reflect the

[FSA], district courts have full discretion in the interim to determine whether an ‘extraordinary

and compelling’ reason justifies compassionate release when an imprisoned person files a

§ 3582(c)(1)(A) motion.” Id.

       A. Extraordinary and Compelling Circumstances

       With respect to motions for compassionate release premised on a defendant’s fear of

contracting COVID-19, the Sixth Circuit has held that “generalized fears of contracting COVID-

19, without more, do not constitute a compelling reason” to grant compassionate release. United

States v. Ramadan, No. 20-1450, 2020 WL 5758015, at *2 (6th Cir. Sept. 22, 2020). Rather, a

defendant must point to specific conditions that create a higher risk that the defendant will contract

the virus.   To determine whether a defendant’s specific conditions render him particularly

vulnerable to contracting COVID-19, courts generally consult the guidance on high-risk factors

published by the Centers for Disease Prevention and Control (CDC). See United States v. Elias,

984 F.3d 516, 521 (6th Cir. 2021).



                                                  3
Case 2:16-cr-20081-MAG-RSW ECF No. 33, PageID.559 Filed 08/05/21 Page 4 of 8




       Wilson argues that he fears that his obesity, hypertension, status as a smoker, “weakened

immune system,” and “mental issues and severe depression” render him vulnerable to COVID-19.

While some of these conditions may increase unvaccinated individuals’ risks of severe illness from

COVID-19,6 the same is not true for vaccinated individuals. According to the CDC, the vaccine

reduces the risk of COVID-19 among people who are fully vaccinated “by 90 percent or more.”7

Further, regarding people who are vaccinated but still get COVID-19, the vaccine has been shown

to “provide protection against severe illness and hospitalization among people of all ages eligible

to receive [it].” Id. Significantly, “[t]his includes people . . . who are at higher risk of severe

outcomes from COVID-19.” Id. Because Wilson received the second dose of the Pfizer-

BioNTech vaccine on April 13, 2021—well over two weeks ago—he is now fully vaccinated,

meaning that he is protected to the fullest extent by the vaccine.8 As a result, Wilson’s fear of

contracting the virus or suffering severe illness is not a compelling reason to release him. See

United States v. Collier, No. 2:15-cr-20774-1, 2021 WL 1560079, at *2 (E.D. Mich. Apr. 21, 2021)

(“Courts in the Eastern District of Michigan routinely refuse to find that a fully vaccinated prisoner

has an extraordinary and compelling reason for release because of their fear of contracting COVID-

19.”) (collecting cases).




6
  See CDC, “People with Certain Medical Conditions,” https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-conditions.html      [https://perma.cc/FKT4-
6SD6] (recognizing obesity, hypertension, status as a smoker, immunocompromised state—but
not depression—as conditions that “can” make an individual more likely to suffer severe illness
from COVID-19).
7
     CDC,      “COVID-19       Vaccines      Work,”     https://www.cdc.gov/coronavirus/2019-
ncov/vaccines/effectiveness/work.html [https://perma.cc/WF6S-APG5].
8
  CDC, “COVID-19 Vaccines That Require 2 Shots,” https://www.cdc.gov/coronavirus/2019-
ncov/vaccines/second-shot.html [https://perma.cc/744W-B5MX].


                                                  4
Case 2:16-cr-20081-MAG-RSW ECF No. 33, PageID.560 Filed 08/05/21 Page 5 of 8




         In his reply, Wilson argues that his vaccination status should not preclude him from being

granted release, for several reasons. First, Wilson argues that the vaccine is not 100% effective.

Reply at 4. This argument is easily rejected. As discussed above, the vaccine is both highly

effective at preventing infection as well as severe illness. Next, Wilson suggests that his fear of

variants of the virus remains a compelling reason to release him. Id. While various COVID-19

variants—particularly the Delta variant—are on the rise, the CDC currently recommends that the

vaccine “offer[s] protection against most variants currently spreading in the United States,”

rendering vaccinated prisoners’ fears of severe illness from variants non-compelling.9 Finally,

Wilson argues that the conditions at FCI McDowell increase his risk of infection. Reply at 4.

However, the available data undercuts this argument. Currently, of the 1,418 inmates at FCI

McDowell,10 795 have been vaccinated.11 Further, there are currently no confirmed active cases

of COVID-19 among inmates and only one active staff case at FCI McDowell.12

         The Court holds that Wilson’s vaccination status renders his fear of COVID-19 a non-

compelling reason to grant him release.13 Even if Wilson had shown the existence of extraordinary


9
    CDC,      “COVID-19       Vaccines       Work,”     https://www.cdc.gov/coronavirus/2019-
ncov/vaccines/effectiveness/work.html [https://perma.cc/WF6S-APG5].
10
         BOP,       “FCI    McDowell,”            https://www.bop.gov/locations/institutions/mcd/
[https://perma.cc/65TU-R6P5].
11
      BOP, “COVID-19 Vaccine               Implementation,”     https://www.bop.gov/coronavirus/
[https://perma.cc/L8U7-J96Z].
12
     BOP, “COVID-19 Cases,” https://www.bop.gov/coronavirus/ [https://perma.cc/L8U7-J96Z].
13
  The Court is not penalizing Wilson for his decision to get vaccinated. Because the availability
of highly effective vaccines renders a prisoner’s fear of COVID-19 non-compelling, courts
routinely deny compassionate release to prisoners who have been offered but refused the vaccine.
United States v. Csiki, No. 19-20256, 2021 WL 1884702, at *2 (E.D. Mich. May 11, 2021)
(collecting cases). The Court commends Wilson on his sensible decision to get vaccinated—the
most effective action to protect himself and his community from the virus.

                                                 5
Case 2:16-cr-20081-MAG-RSW ECF No. 33, PageID.561 Filed 08/05/21 Page 6 of 8




and compelling circumstances, his release would still be unwarranted based on the § 3553(a)

factors, as explained below.

       B. Section 3553(a) Factors

       The § 3553(a) factors weigh against granting Wilson release. Before granting a sentence

reduction under the FSA, the Court must consider the § 3553(a) factors, which include the nature

and circumstances of a defendant’s offenses, the seriousness of the offenses, the need to promote

respect for the law, and the need to protect the public from further crimes by the defendant.

       Wilson has been convicted for multiple crimes throughout his life; he has been convicted

for drug crimes as well as violent crimes such as weapons offenses, domestic violence, and

domestic assault. Presentence Report ¶¶ 30–39 (Dkt. 30-2). During a previous imprisonment for

selling drugs, Wilson was disciplined four times, including for assault and battery. Id. ¶ 38.

Regarding his underlying conduct for the offense for which he is presently incarcerated, Wilson

twice sold methamphetamine and heroin to an undercover officer. Id. ¶¶ 10–11. After the second

drug transaction, authorities continued to monitor Wilson; they conducted a traffic stop of Wilson

in his car and found in his car three loaded firearms, one of which had the serial number obliterated.

Id. ¶ 11. Authorities also executed a search of Wilson’s home, where they discovered additional

firearms, ammunition, and drugs. Id. While incarcerated for the instant drug offense, Wilson has

been disciplined several times for offenses such as assault and possession of a hazardous tool.

Inmate Discipline Data (Dkt. 30-3).

       Wilson argues that his offense—conspiracy to distribute methamphetamine and cocaine—

is not serious because it “do[es] not reflect the use of any weapon or violence.” Reply at 6. To

the contrary, the fact that loaded firearms were found in Wilson’s car and home reflects that he

was armed and prepared to use violence to further the objectives of the drug conspiracy. Further,



                                                  6
Case 2:16-cr-20081-MAG-RSW ECF No. 33, PageID.562 Filed 08/05/21 Page 7 of 8




even absent physical violence, there can be no doubt that Wilson’s crime was serious.

Methamphetamine and cocaine are categorized as Schedule II controlled substances due to their

dangerousness, high potential for abuse, and ability to cause severe psychological or physical

dependence among users. The circulation of addictive drugs such as these presents a grave danger

to the community's health and wellbeing.

          Wilson also argues that his behavior while incarcerated—namely, his disciplinary record

and his completion of the drug rehabilitation program—weigh in favor of granting him release.

Id. However, as discussed above, his disciplinary record has not been perfect. Further, while

Wilson’s completion of the drug rehabilitation is laudable, the Court is not persuaded that his

completion of this program is, alone, enough to entitle him to release. Given Wilson’s extensive

criminal history—which includes numerous drug offenses—and the nature of his involvement in

the instant drug conspiracy, there is a real risk that if released at this time, Wilson would commit

additional drug offenses. Releasing Wilson at this time would, therefore, endanger the public’s

safety and fail to promote respect for the law.

          Accordingly, the § 3553(a) factors weigh against granting Wilson’s motion.

                                        II. CONCLUSION

          For the reasons stated above, Wilson’s motion for compassionate release (Dkt. 28) is

denied.

          SO ORDERED.

Dated: August 5, 2021                                 s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge




                                                  7
Case 2:16-cr-20081-MAG-RSW ECF No. 33, PageID.563 Filed 08/05/21 Page 8 of 8




                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court’s ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on August 5, 2021.

                                                     s/Karri Sandusky
                                                     KARRI SANDUSKY
                                                     Case Manager




                                                8
